—Appeal by the People from an order of the Supreme Court, Queens County (Lewis, J.), dated February 24, 2000, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 210.40 (1).
Ordered that the order is reversed, as a matter of discretion in the interest of justice, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
Upon our review of the factors set forth in CPL 210.40 (1), we conclude that the dismissal of the indictment in this case was not warranted (see, CPL 210.40 [1]; People v Nadeem, 276 AD2d 567; People v Crespo, 244 AD2d 563, 564; People v Lagnese, 236 AD2d 629; People v Hudson, 217 AD2d 53). Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.